Case 1:18-cv-04023-ARR-RML Document 17 Filed 02/03/20 Page 1 of 8 PageID #: 56
Case 1:18-cv-04023-ARR-RML Document 17 Filed 02/03/20 Page 2 of 8 PageID #: 57
Case 1:18-cv-04023-ARR-RML Document 17 Filed 02/03/20 Page 3 of 8 PageID #: 58
Case 1:18-cv-04023-ARR-RML Document 17 Filed 02/03/20 Page 4 of 8 PageID #: 59
Case 1:18-cv-04023-ARR-RML Document 17 Filed 02/03/20 Page 5 of 8 PageID #: 60
Case 1:18-cv-04023-ARR-RML Document 17 Filed 02/03/20 Page 6 of 8 PageID #: 61
Case 1:18-cv-04023-ARR-RML Document 17 Filed 02/03/20 Page 7 of 8 PageID #: 62




                    19.    The terms ofthis Stipulation of Confidentiality and Protective Order shall
    be binding upon all current and future parties to this Matter and their counsel.
    Date: ^j(bu^3 2020

    ALAND. LEVINE                                          JAMES E. JOHNSON
    Attorneyfor Plaintiff                                  Corporation Counsel ofthe
    80-02 Kew Gardens Road, Suite 307                        City ofNew York
    KewGardens,NewYork 11415                               Attorney for Defendant City
                                                           100 Church Street, 3rd Floor
                                                           NewYork, New York 10007
    By:          ^V-                                By:
          Alan D. Levine
                                                           Kathleen D. Reilly
                                                           AssistantCorporation Counsel


                   I?
                                                           SO ORDERED:
                   '],


                                                          HON. ROBERT M. LEVY
                                                          UNITED STATES MAGISTRATE JUDGE

                                                          Dated:                       2020
Case 1:18-cv-04023-ARR-RML Document 17 Filed 02/03/20 Page 8 of 8 PageID #: 63
